Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 November 2022 has been entered.
Claim Status
Claims 1, 3-4, 6-20 are pending.  However, claims 3-4, 6-20 are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Claims 2 and 5 are canceled.  Claim 1 is amended.  Claims 1 is under current examination.
Priority
This application claims benefit from provisional U.S. Application No. 62/638,563 (filed 05 March 2018).  The instant application has been granted the benefit date, 05 March 2018, from the provisional U.S. application 62/638,563.

RESPONSE TO ARGUMENTS
35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Daley
Claim 1 remains rejected under 35 U.S.C. 103 as being unpatentable over Daley et al. (US2001/0033835) for the reasons of record and the comments below.
The applicant's arguments have been fully considered but are unpersuasive.
The applicant argues  that the 1.132 Declaration by Dr. Emery Bresnick filed 28 November 2022, is sufficient to overcome the pending rejection over Daley.
Item 3 of the Bresnick declaration states, “DeMeyts and certainly the art as a whole do not suggest that zinc salts are ‘insulin substitutes’, as they are not peptides and cannot themselves initial the insulin signal transduction network.”  In response, the examiner notes that Daley while clearly and distinctly his own definition of “insulin substitutes” as being zinc salts, does not teach that these salts can initiate insulin signal transduction.  
The Bresnick at item 4 suggests that  Daley is in error in referring to zinc salts as insulin substitutes.  However, the affiant has not presented the entirety of what was known to a person of ordinary skill in the art regarding zinc salts as mimetics of insulin.
Wey et al. (J Orthop Res 32:834-841, 2014) teach “the therapeutic application of a protein such as insulin has implicit challenges such as cost, handling, and the potential for subsequent hypoglycemia. Utilization of an insulin mimetic metal ion, such as zinc, would provide a more practical substitute. Zinc is known to have insulin mimetic properties and bioactivity in multiple tissues” (page 834, col.1).  Therefore, the examiner concludes there is some evidence in the knowledge of a person of ordinary skill in the art prior to the filing of the current application to redefine a zinc salt as a “insulin substitute” or “insulin mimetic.”  Therefore, arguments that zinc cannot act as a peptide are seen as less convincing in light of the knowledge of ordinary skill that zinc ions can be known as insulin mimetics.  Accordingly, the examiner concludes that the logic of the conclusions in the Bresnick declaration are insufficient to outweigh the evidence from Wey et al. that a person of ordinary skill would understand Daley did not make an error by referring to zinc salts as insulin substitutes, but is more likely to be using “insulin substitutes” in a manner like Wey uses “insulin mimetics.”  
The applicant alleges that the current claims are distinct from the teachings of Daley because “the method of the ‘922 application is directed to starting with red blood cell precursors and produces mature red blood cells expressing Ter119, a membrane protein marker of the developing and mature red blood cell” (Remarks, page 9).  Daley et al. teach “‘CD34+ hematopoietic cells’ or ‘CD34+ cells’ are hematopoietic cells which express the CD34+ surface marker protein. Such cells include but are not limited to hematopoietic stem cells, myeloid progenitor or precursor cells, erythroid progenitor or precursor cells, and lymphoid progenitor or precursor cells.” (parag. 0093, emphasis by examiner).  Therefore, the “CD34+ hematopoietic cells,” as defined by Daley et al, encompass erythroid progenitor or precursor cells.  The examiner concludes that a person of ordinary skill in the art would understand the claimed “red blood cells precursors are…cultured hematopoietic precursor cells” as encompassing the CD34+ hematopoietic cell erythroid progenitor or precursor cells taught by Daley.   The affiant of the 1.132 declaration has failed to distinctly identify the differences between the claimed subject matter and the CD34+ erythroid progenitor or precursor cells of Daley.   The examiner asks himself if the applicant/affiant is alleging that the claimed “cultured precursor pluripotent stem cells or cultured hematopoietic precursor cells from bone marrow or mobilized peripheral blood” are not CD34+ cells?  The examiner asks himself if the applicant/affiant is alleging that the “erythroid progenitor or precursor cells” of Daley do not express Ter119?
Therefore, the examiner concludes the balance of evidence shows the Bresick declaration is insufficient to overcome the pending rejections.
Therefore, the examiner hereby maintains the rejection of claim  1 under 35 U.S.C. 103 as being unpatentable Daley et al. (US2001/0033835).
The examiner reiterates the pending rejection:
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Daley et al. (US2001/0033835).
Claim 1 is directed to a method of controlling red blood cell production, comprising contacting red blood cell precursors with zinc nitrate, zinc sulfate, zinc chlorate, zinc phosphate, zinc acetate, zinc chloride, zinc sulfate, or a combination thereof; wherein the contacting promotes terminal differentiation of the red blood cell precursors to mature red blood cells which express Ter19, and wherein the red blood cell precursors are cultured precursor pluripotent stem cells or cultured hematopoietic precursor cells from bone marrow or mobilized peripheral blood.
Daley et al. teach “[t]he present invention provides a chemically defined cell culture supplement and medium which has been developed specifically for stem cells and progenitor cells of the hematopoietic system.  This formulation is unique in its ability to support the expansion of CD34+ cells which are at the present time, defined as the earliest hematopoietic stem cell identifiable in bone marrow, peripheral blood or neonatal cord blood. The supplement and the medium of the present invention are particularly suited for supporting the expansion of CD34+ cells and cells of myeloid lineage, including BFU-E cells, erythrocytes”  (parag. 0053, emphasis by examiner).  Additionally, Daley et al. teach “‘CD34+ hematopoietic cells’ or ‘CD34+ cells’ are hematopoietic cells which express the CD34+ surface marker protein. Such cells include but are not limited to hematopoietic stem cells, myeloid progenitor or precursor cells, erythroid progenitor or precursor cells, and lymphoid progenitor or precursor cells.” (parag. 0093, emphasis by examiner).  Therefore, Daley et al. suggests a method of culturing hematopoietic stem cells from bone marrow or peripheral blood into erythrocytes.
Furthermore, Daley et al. teach that their hematopoietic progenitor cell culture media contains “insulin substitutes” (parag. 0101). Daley et al. acting as their own lexicographer has defined the term “insulin substitute” as referring to “any zinc containing compound which may be used in place of insulin in the supplement of the invention to give substantially similar results as insulin. Examples of insulin substitutes include but are not limited to zinc chloride, zinc nitrate, zinc bromide, and zinc sulfate” (parag. 0067, emphasis by examiner).   Furthermore, because Daley et al. clearly states that within the context of their patent application,  zinc chloride, zinc nitrate and zinc sulfate are examples of “insulin substitutes,”  a person of ordinary skill in the art would not mistake these zinc salts as being terms for zinc insulin.  
Hence, by combining teachings from within Daley, that group suggest the claimed invention of a method of controlling red blood cell production, comprising contacting red blood cell precursors with a composition comprising zinc, wherein the contacting promotes survival of the red blood cell precursors, promotes terminal differentiation of the red blood cell precursors to mature red blood cells, or a combination thereof, and wherein the red blood cell precursors are cultured precursor pluripotent stem cells or cultured hematopoietic precursor cells from bone marrow or mobilized peripheral blood.
It would have been obvious to the person of ordinary skill in the art at the time of the invention was made to combine elements from within Daley to practice a method as claimed.
The person of ordinary skill in the art would have been motivated to make that combination because of the teaching, suggestion, and motivation provided within Daley.  
Additionally, regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (method of culturing HSC in media comprising zinc compounds as zinc chloride, zinc nitrate and zinc sulfate) are taught by Daley and further they are taught in various combinations and are shown to be immunogenic or used as vaccines.  It would be therefore predictably obvious to use a combination of these elements in a method for promoting differentiation of mature red blood cells from red blood cell precursors.  
An artisan would have expected success, because culturing hematopoietic stem cell/precursor cells from bone marrow or peripheral blood with zinc to produce mature red blood cells/erythrocytes was practiced prior to the date of filing of the claimed invention.  Additionally, cell culture biologists can easily add zinc salts to media for culturing cells.
	Therefore, the method as taught by Daley et al would have been prima facie obvious over the method of the instant application.

Conclusion
No claims are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is (571)272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633